Campbell, C. J.,
delivered the opinion of the court.
The fine argument of the learned counsel for the appellant might have prevailed half a century ago, when form was often of more importance with courts than substance, but, happily, that era has passed never to return. Now, substance is what the courts of this state look to. We have no forms of action. Every action is on the case, and one need only state a case in concise and intelligible language, containing sufficient matter of substance for the court to see that he has a meritorious cause, and his declaration will be sufficient. This declaration states the facts entitling plaintiff to recover, and was good on demurrer. The declaration purports to be in debt under the common law system of pleading, while the plea is non assumpsit, which entitled the plaintiff, under that system, to judgment nil dicit. He did not get judgment that way, but by a verdict, and, finding no error, the judgment on the verdict is

Affirmed.